Citation Nr: 0831857	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-32 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for back 
and neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In March 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In April 2008, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the file to the Board for further 
appellate review.  

As such, the Board is deciding the claim for compensation 
under 38 U.S.C.A. § 1151 for a back and neck disorder.


FINDING OF FACT

A physical altercation coincident with VA hospitalization was 
an intervening event that was not a result of treatment or an 
examination by the VA.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability resulting from an injury of neck and 
back reportedly sustained during hospitalization at a VA 
medical facility is not warranted.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007); 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 1-99 (Feb. 16, 
1999); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Jackson v. 
Nicholson, 433 F.3d 822 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the veteran's claim is being denied as a matter 
of law, the duty-to-assist and duty-to-notify provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this appeal.  See Manning v. Principi, 16 Vet. App. 
534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA does not apply because the issue presented is solely one 
of statutory interpretation and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

Moreover, any alleged failure by the RO/AMC to comply with 
the duties to assist and notify under the VCAA is harmless 
and nonprejudicial.  Specifically, in the August 2008 written 
presentation to the Board, the veteran's representative 
argues that VA failed in its duty to assist by not obtaining 
quality-assurance records, presumably from the Fort Lyon, 
Colorado VA Medical Center (VAMC), where the incident giving 
rise to the veteran's Section 1151 claim arose.  

However, neither the veteran nor his representative have 
identified such reports or previously requested that any such 
reports be obtained and considered, or explained how they 
could possibly be relevant to the claim on appeal.  Indeed, 
the representative did not explicitly state that such records 
actually exist.  In these circumstances, such arguments 
"amount to no more than an assertion that VA was obligated on 
its own to seek out medical records and quality assurance 
records...such an assertion is at odds with a statutory scheme 
requiring that the claimant adequately identify relevant 
records that the claimant wishes the Secretary to obtain."  
Loving v. Nicholson, 19 Vet. App. 96 (2005) (citing language 
in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA 
to assist in obtaining relevant records that a claimant 
"adequately identifies").  See also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a 
claim).  The Board also notes that such records are protected 
from disclosure by 38 U.S.C.A. § 5705(a) (West 2002) and may 
only be disclosed in limited circumstances pursuant to 38 
U.S.C.A. § 5705(b) (West 2002), circumstances that have not 
been shown to exist in the context of the current claim.

VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 
38 U.S.C.A. § 17.500(c) (West 2002).  As mentioned, under 
38 U.S.C.A. § 5705, records created as part of the medical 
quality-assurance program are confidential and access is 
limited.  The regulations at 38 C.F.R. §§ 17.500-17.511 (West 
2002) explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  

The language of 38 C.F.R. § 17.508(a) may not be construed to 
permit the procurement of quality-assurance records by all VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2007).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. § 
17.511 (2007).

Congress provided for the confidentiality of VA medical 
quality-assurance documents, effective for documents created 
before and after the date of enactment.  See P.L. 96-385, 
Oct. 7, 1980; see also H.R. rep. 96-1155, 
1980 U.S.C.C.A.N. 3307 (Jul. 2, 1980).  The passage of the 
VCAA was in large part to do away with "well-grounded" claims 
and to make the development of cases among VA regional 
offices less subjective.  See e.g., H.R. Rep. 106-781 (Jul. 
24, 2000).  Nothing in the amendment or in the stated purpose 
of the amendment suggests that it should be interpreted as 
nullifying the statute authorizing VA's quality assurance 
program.  Although VA is required under VCAA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, in the 
absence of any specific provisions of the law or regulations 
that authorize access to quality-assurance records for 
adjudicative use, the Board finds that it is not required to 
verify whether any such records exist or to obtain such 
records pursuant to the duty to assist under the VCAA.

The representative also argues that the instructions in the 
VA Adjudication Manual 21-1, Part IV, Section 22.03, are an 
interpretation of statutory obligations and not entitled to 
deference.  This section of the manual, pertaining of the 
development of the evidence relating to claims under 
38 U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.  This has been a consistently 
held agency point of view.  In that regard, the 
representative argues these instructions conflict with the 
Secretary's duties and responsibilities set forth in 38 
U.S.C.A. § 5103A and 38 U.S.C.A. § 5705.  

The Board finds the arguments without merit.  First, VA 
Adjudication Manual 21-1, Part IV, Section 22.03 was 
rescinded in December 2005.  Second, 38 U.S.C.A. § 5705 
explicitly states that VA medical quality-assurance reports 
are confidential and privileged and may not be disclosed to 
any person or entity except in specific enumerated 
situations, which are not applicable here.  
38 U.S.C.A. § 5705.  Third, there is no conflict with the 
VCAA, as explained above.  Lastly, if Congress's purpose and 
intent on the question at issue ultimately unclear, deference 
is given to the agency interpretation.  See Chevron v. 
Natural Resources Def. Council, 467 U.S. 837 (1984).

II.  The Merits of the Underlying Claim for Compensation 
under 38 U.S.C.A. § 1151 for Back and Neck Disorders

The veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for disability 
involving back and neck disorders as a result of being 
attacked by another patient in a VA hospital cafeteria while 
hospitalized in August 1989.  

VA treatment records reveal that the veteran was hospitalized 
at Fort Lyon VAMC in August 1989 for psychiatric evaluation.  
During the course of this hospitalization, the veteran was 
involved in a physical altercation with another patient in a 
VA hospital cafeteria.  The attack appeared to be unprovoked 
by the veteran, and likewise, there was no indication to the 
nursing staff present that the other patient would attack the 
veteran.  As a result, the veteran claimed he suffered 
whiplash with pain in the left side of the upper shoulder and 
neck, and still complains that he currently has a back and 
neck disorder etiologically relating back to that incident.  
However, an August 1989 discharge summary for his 
hospitalization noted he was, in fact, uninjured, despite his 
assertions to the contrary.

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In this case, the veteran 
filed his § 1151 claim after October 1, 1997, and his claim 
must therefore be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in Section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 38 C.F.R. 
3.361].  Those regulations largely implemented the provisions 
of 38 U.S.C.A. § 1151.

The Board finds that the current version of Section 1151 does 
not allow for VA to pay benefits for disabilities acquired 
outside of the scope of VA care.  Specifically, VA General 
Counsel has determined that Section 1151 authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort, with remedies for such acts 
being beyond the scope of Section 1151.  VAOPGCPREC 1-99 
(Feb. 16, 1999); see Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (Section 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (Section 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).

A recent decision by the United States Court of Appeals for 
the Federal Circuit further supports the Board's findings.  
See Jackson v. Nicholson, 433 F.3d 822 (2005), is a case 
involving a claim of PTSD which was allegedly due to a 
personal assault which occurred while the appellant was 
hospitalized at a VA facility.  The Federal Circuit noted 
that the appellant had submitted her claim prior to October 
1, 1997 and therefore the old version of 38 U.S.C.A. § 1151 
was operative.  The issue on appeal as determined by the 
Federal Circuit revolved around the interpretation of the 
phrase "as a result of hospitalization" as used in the prior 
version of the statute.  The Federal Circuit found that the 
appellant was able to claim entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for the assault which 
occurred while hospitalized at a VA facility as the use of 
the phrase "as a result of hospitalization" does not require 
injuries to be caused by actions of VA.  The Federal Circuit 
noted that the current version of 38 U.S.C.A. § 1151 has 
substituted the phrase "hospital care" for the term 
"hospitalization."  The Federal Circuit found that it could 
easily be inferred from the amendment that Congress 
understood the earlier statute to mean something more than 
hospital care when it used the term hospitalization.  The 
Federal Circuit noted that the term hospital care implies the 
provision of care by the hospital specifically, as opposed to 
the broader, more general experience of a patient during the 
course of hospitalization.  The word hospitalization was 
found to not be limited only to treatment or examination 
rendered by VA but instead encompasses events that occur 
during a stay at a hospital.  Conversely, the use of the 
words hospital care by the current statue limit the causes of 
actions to situations which arise as a result of care 
rendered by VA during hospitalization.

Here, the veteran was not injured as a result of the 
rendering of hospital care but rather as a result of an 
altercation with another patient, albeit unprovoked by the 
veteran, which occurred while he was hospitalized.  The 
Federal Circuit case noted above differentiates between the 
two versions of 38 U.S.C.A. § 1151 and indicates that the 
fact pattern as alleged by the veteran falls outside the 
current scope of 38 U.S.C.A. § 1151.  Importantly, he was not 
injured as a result of hospital care.  That is to say, his 
situation did not arise as a result of the provision of care 
by the hospital specifically, limited only to treatment or 
examination rendered by VA.  Rather, his experience was 
outside the scope of the hospital care covered by Section 
1151-indeed, his alleged back and neck injuries were due to 
his broader, more general experience as a patient with an 
event that occurred during his stay at a hospital.  

Given that VA General Counsel has interpreted Section 1151 to 
only include treatment and examination at a VA facility, the 
veteran is statutorily barred from recovery for his back and 
neck disorders claim.  See VAOPGCPREC 1-99, supra.  The 
attack by another patient was merely a coincidental event 
that was serendipitous with the veteran's hospitalization, as 
opposed to an event that occurred as the result of 
hospitalization.  Sweitzer, supra.  Personal assaults are not 
the type of injuries envisioned within the ambit of 38 
U.S.C.A. § 1151.  Simply put, the Board finds the veteran's 
claim is legally prohibited, and as a matter of law, must be 
denied under 38 U.S.C.A. § 1151 entitlement theory.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for back 
and neck disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


